Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered May 27, 1987, convicting her of petit larceny and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court’s pretrial ruling pursuant to People v Sandoval (34 NY2d 371), did not constitute an abuse of discretion (see, People v Torres, 110 AD2d 794; People v Cherry, 106 AD2d 458). Mangano, J. P., Brown, Kooper and Harwood, JJ., concur.